DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 3, 6, and 9 were amended in the response filed on 12/20/2021.  Claims 7, 8, 10, 12-14, 16, and 17 stand withdrawn.  Claims 1-6, 9, 11, and 15 are currently pending and under examination.
Response to Amendment
The Applicant's amendments, dated 12/20/2021, are sufficient to overcome the 35 USC 112(b) rejection of claim 3.  See p. 3-4 of the OA dated 8/18/2021.  The indefiniteness issues have been overcome, therefore the rejection is withdrawn.
New Claim Rejections - 35 USC § 112(b)-Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended in the response filed on 12/20/2021 to include the limitation “wherein superoxide anions (O2-) are not released during the reaction at room 2-, or if this is a preferred example of a superoxide anion.  Assuming the first interpretation is correct the limitation “superoxide anions (O2-)” should be deleted and replaced by –superoxide anions of formula O2---.  The second issue is that it is unclear if the limitation is further requiring that the reaction is now carried out at room temperature.  If so, this appears to contradict the original claim, which specified that the inorganic peroxide or salt thereof is stable at room temperature.  Also see “claim interpretation” section on p. 3 of the OA dated 8/18/2021, which references p. 3, final paragraph to p. 4 second paragraph of the specification as filed.  Is the Applicant intending to claim that the reaction mixture and/or the inorganic peroxoacid in the reaction mixture does not release superoxide anions when at room temperature? 
All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Response to Arguments
Applicant's arguments filed 12/20/2021 (see p. 5-6), with respect to the 35 USC 102(a)(1) rejection of claims 1-6 and 15 as being anticipated by Mukhopadhyay (“Direct Sulfonation of Methane at Low Pressure to Methanesulfonic Acid in the Presence of Potassium Peroxydiphosphate as the Initiator”, Org. Proc. Res. Dev. 2003, 7, p. 161-163) have been fully considered but they are not persuasive.  See p. 4-6 of the OA dated 8/18/2021.
The Applicant argues the following: 

    PNG
    media_image1.png
    214
    1007
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    342
    1003
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    123
    1005
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    254
    1023
    media_image4.png
    Greyscale

	In response, first see the discussion of the new claim limitation in the 35 USC 112(b) rejection above.  This new limitation is interpreted to mean that the reaction mixture containing the inorganic peroxide does not release superoxide anions of formula O2- when the reaction mixture is at room temperature.  With respect to the arguments against the rejection, Mukhopadhyay appears to teach that all catalysts are obtained as commercially available solids.  See experimental section on p. 163, wherein 4P2O8 is obtained from Aldrich® and that 0.104 mmoles thereof were added directly to fuming sulfuric acid (SO3 in H2SO4, acting as both a solvent and the source of SO3 for the reaction). Mukhopadhyay does not teach that the catalyst is prepared in situ to produce an inorganic peroxoacid in a catalyst solution that may or may not contain impurities that may or may not form superoxide anions.  Also see the following evidentiary references:
	1) OXONE® MSDS, downloaded from https://www.sigmaaldrich.com/US/en/product/sial/911356 on 3/1/2022;
 	2) Potassium persulfate (K2S2O8) MSDS, downloaded from https://www.sigmaaldrich.com/US/en/product/sial/906735 on 3/1/2022; and
	3) Potassium peroxydiphosphate (K4P2O8), downloaded from https://www.masterflex.com/i/acros-organics-ac343960250-potassium-peroxydiphosphate-25g/8831274 on 3/1/2022.
	Though K4P2O8 is no longer produced by Aldrich®, an analogous material and safety data sheet (MSDS) from Acros® teaches that K4P2O8, along with oxone® and K2S2O8, are all commercially available as powdery solids.  See “section 9: physical and chemical properties” section of each.  Therefore there is no evidence that an impure catalyst/initiator solution of the inorganic peroxoacid is employed in the reactions of Mukhopadhyay.  Additionally, see the last paragraph on p. 3 of the specification, which teaches that one of the advantages of the presently claimed process is that cheaply commercially available inorganic peroxoacids can be used as the catalyst/initiator.
Further, Mukhopadhyay does not discuss that superoxide anion formation is an issue until the reaction is heated (to release O2 from the reaction).  See “Results and claim 6.  
Examples 1-2 on p. 11-12 of the specification also fail to show any data which prove that the reaction mixtures are free of superoxide anions at room temperature. The reactions are described as being carried out by heating a mixture of oleum (SO3 in sulfuric acid) in an autoclave to 50C, pressurizing the mixture to 100 bar with methane gas, and then adding an initiator solution consisting of sulfuric acid, phosphoric or boronic acid, and hydrogen peroxide into the solution.  The stability of the inorganic peroxoacid in the reaction mixture is never explicitly tested at any temperature. The specification also fails to disclose what sort of impurities might be present with the inorganic peroxoacid to generate superoxide anions at room temperature.
Therefore the Applicant’s arguments are not sufficient to overcome the rejection in the absence of objective data.  Further, the Applicant appears to be interpreting the scope of claim 1 to be more limited that what is actually recited in the claims.  Also see MPEP 2145.
Applicant's arguments filed 12/20/2021 (see p. 6), with respect to the 35 USC 103 rejection of claims 1-6, 9, 11, and 15 as being unpatentable over US2019/0276394 (‘394) (published on 9/12/2019 and claiming the benefit of the filing date of FR1851230, filed on 2/14/2018, wherein ‘394 is available as prior art under 35 USC 102(a)(2)) have See p. 6-10 of the OA dated 8/18/2021.  The Applicant argues the following: 

    PNG
    media_image5.png
    345
    1016
    media_image5.png
    Greyscale

	This response is not persuasive for the same reasons as argued above. Dubois is silent regarding superoxide anion formation.  Further, as Dubois teaches examples of room temperature stable inorganic peroxoacids and teaches that the reaction generally should be carried out under heating, specifically at about 50C (See [0022] and examples), then there is no evidence that superoxide anions are being formed in the reaction mixture at room temperature. Additionally, see the following references:
1) the Wikipedia entry for Peroxymonosulfuric Acid, downloaded from https://en.wikipedia.org/wiki/Peroxymonosulfuric_acid on 8/12/2021, of record (see p. 9 of the OA dated 8/18/2021 with respect to claim 3); and 
2) OXONE® MSDS, downloaded from https://www.sigmaaldrich.com/US/en/product/sial/911356 on 3/1/2022, 
which teach that at least Caro’s acid and the potassium salt thereof (oxone®) are commercially available as solids.  ‘394 further acknowledges that the initiators may be present in solid form and can be dissolved in a solvent prior to introduction into the reaction.  See [0029]. Therefore there is also no evidence that an impure 
Modified Claim Rejections - 35 USC § 102-Necessitated by Amendment
In the response filed 12/20/2021, claim 3 was amended such that it now describes an active process step as opposed to a product-by-process limitation.  Therefore the rejection was amended to remove claim 3.  Additionally, the new limitations of claim 1 are addressed. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  See p. 4-6 of the OA dated 8/18/2021.

Claim(s) 1, 2, 4-6 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukhopadhyay (“Direct Sulfonation of Methane at Low Pressure to Methanesulfonic Acid in the Presence of Potassium Peroxydiphosphate as the Initiator”, Org. Proc. Res. Dev. 2003, 7, p. 161-163, of record in the PTO-892 dated 4/30/2021).
Mukhopadhyay teaches the direct sulfonation of methane (see whole document).  With particular regard to claims 1, 2, 4-6 and 15, Mukhopadhyay teaches that methane (an alkane; CH4) and sulfur trioxide (SO3) are reacted with oxone (potassium peroxymonosulfate; potassium peroxomonosulfate; KHSO5; a potassium salt of an inorganic peroxoacid of sulfur) to produce methanesulfonic acid (MSA; an claim 6 and p. 6, first paragraph of the specification as filed) and is a well-known bench stable reagent to those of ordinary skill in the art.  With respect to the formation of superoxide anions, Mukhopadhyay does not discuss that superoxide anion formation is an issue until the reaction is heated (to release O2 from the reaction).  See “Results and Discussion” section on p. 161, including Tables and Scheme referenced therein.  There is no indication that superoxide anions are formed in the reaction mixture containing the inorganic peroxoacids prior to the mixtures being heated to initiate the reaction.   Therefore it appears as if the oxone employed in Mukhopadhyay meets the limitations of the instant claims.  See MPEP 2112.01. With further respect to claims 4 and 5, oxone (KHSO5; also see Wikipedia entry for Caro’s Acid referenced above wherein one of the hydrogen atoms is substituted for a potassium ion) corresponds to a compound comprising one peroxy group (-O-O-X) and one –O-X group, wherein one X is H and the other is K.
Modified and New Claim Rejections - 35 USC § 103-Necessitated by Amendment
In the response filed 12/20/2021, claim 3 was amended such that it now describes an active process step as opposed to a product-by-process limitation.  Therefore the rejection was amended to remove claim 3 and new rejections were introduced to teach the limitations of the newly amended claim.  Additionally, the new limitations of claim 1 are addressed. The text of those sections of Title 35, U.S. Code .  
Claims 1, 2, 4-6, 9, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0276394 (‘394) (published on 9/12/2019 and claiming the benefit of the filing date of FR1851230, filed on 2/14/2018, wherein ‘394 is available as prior art under 35 USC 102(a)(2), of record).
Applicant Claims

    PNG
    media_image6.png
    209
    1004
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘394 discloses a process for the continuous industrial synthesis of alkane-sulphonic acids (see whole document).  With particular regard to claims 1 and 2¸’394 teaches a process for preparing an alkanesulphonic acid of formula CnH2n+1SO3H from an alkane of formula CnH2n+2, wherein n is an integer between 1 and 20, wherein the process comprises catalyzing a reaction between the alkane and sulphur trioxide (SO3) in the presence of an alkanesulphonic acid as a solvent and a radical initiator, wherein the radical initiator can comprise inorganic peroxoacids (see claims, in particular claims 1 and 5; [0011-0044] for an overview of the reaction; and example in [0054-0057]).   
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
claims 1 and 2, ‘394 does not appear to specifically disclose an example wherein the radical initiator is an inorganic peroxoacid or salt thereof which is stable at room temperature. In the example, ‘394 teaches the use of Me-SO2OO-SO2OH [0054], which comprises both organic and inorganic components, wherein it is unclear if said initiator is stable at room temperature.  However, ‘394 further teaches that other initiators may be used, including alkali or alkaline earth metal salts of Caro’s acid (HO-SO3-OH; an inorganic peroxoacid of sulfur; see claim 5 and [0026-0028]), wherein at least the potassium salt of Caro’s acid (potassium peroxomonosulfate-see claim 6) meets the limitations of the claim (and the di-potassium salt of Marshall’s acid, the peroxydisulfate of Caro’s acid, is particularly preferred).  Therefore the radical initiators of ‘394 appear to include options which meet the limitations of the claim and the skilled artisan would be motivated to select a room temperature stable option from the acceptable initiators listed by ‘394 in order to improve the operability of the reaction on an industrial scale as initiators which are stable at room temperature will be easier (and less costly) to work with than analogous compounds which may need to be freshly prepared and/or stored at lower temperatures. 
	‘394 appears to be silent with respect to the formation of superoxide anions. However, as Dubois teaches examples of room temperature stable inorganic peroxoacids and teaches that the reaction generally should be carried out at 50C (See [0022] and examples) then there is no evidence that superoxide anions are being formed in the reaction mixture at room temperature. 
claims 4-6, as noted above, ‘394 teaches that alkali and alkaline earth salts of Caro’s acid are preferred initiators [0026-0028], wherein at least the potassium salt meets the limitations of claim 1 based on the instant specification (see claim 6 and p. 6, first paragraph).  Further, the di-potassium salt of Marshall’s acid, the peroxydisulfate of Caro’s acid, is specifically named, such that the skilled artisan would also assume that the potassium salt of Caro’s acid would also be preferred.  Caro’s acid (HO-SO3-OH) is a polyprotic peroxoacid of sulfur which comprises one –O-O-X group and one –O-X group, wherein both X are H in the acid and at least one of X is an alkali (Li, Na, K) or alkaline earth metal in the salts. Additionally, ‘394 teaches that the phosphorous analogue of the di-potassium salt of Marshall’s acid, K2P2O8, is also an acceptable initiator such that the skilled artisan would also be motivated to employ other peroxyphosphate based analogous of the disclosed peroxysulfate initiators in the disclosed reaction (which would arise from the combination of a peroxide and phosphoric acid-see claim 6).
	With respect to claims 9, 11, and 15, ‘394 teaches that the reaction process includes [0054-0057 and claim 1]: providing sulfur trioxide (as a mixture with the alkanesulphonic acid solvent, preferably methanesulphonic acid, AMS) to a continuous laboratory reactor; introducing the alkane (preferably methane) to the sulfur trioxide mixture at a pressure of 4-15 MPa [0023] (40-150 bar; which falls within the instantly claimed pressure range such that the reactor used appears to meet the limitations of “high pressure” autoclave/reactor); introducing the radical initiator (which includes inorganic peroxoacids and salts thereof as discussed in detail above); controlling the temperature of the reaction between 25-120C [0022] to produce the alkanesulphonic 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of ‘394 with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to employ a room temperature stable inorganic peroxoacid as the radical initiator in ‘394 because i) ‘394 suggests the use of at least one initiator which meets the stability requirements limitations of the claim (alkali salts of Caro’s acid, in particular the potassium salt) and ii) the skilled artisan would be motivated to select a room temperature stable option from the acceptable initiators listed by ‘394 in order to improve the operability of the reaction on an industrial scale as initiators which are stable at room temperature will be easier (and less costly) to work with than analogous compounds which may need to be freshly prepared and/or stored at lower temperatures. 

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukhopadhyay (“Direct Sulfonation of Methane at Low Pressure to Methanesulfonic Acid in the Presence of Potassium Peroxydiphosphate as the Initiator”, Org. Proc. Res. Dev. 2003, 7, p. 161-163, of record in the PTO-892 dated 4/30/2021) in view of Flanagan (“The Active Principle of Caro’s Acid, HSO5-: X-Ray Crystal Structure of KHSO5∙H2O” J. Chem. Soc., Chem. Commun, 1984, p. 1574-1575) and as evidenced by OXONE®, monopersulfate compound, downloaded from https://www.sigmaaldrich.com/US/en/product/sial/228036 on 3/1/2022.  This rejection is newly introduced to teach the limitations of newly amended claim 3.  However, as claim 3 depends from claim 1 and claim 1 has not been previously rejected under 35 USC 103 as being unpatentable over Mukhopadhyay, claim 1 also must be included in the following rejection.
Applicant Claims

    PNG
    media_image6.png
    209
    1004
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    118
    1016
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Mukhopadhyay teaches the direct sulfonation of methane (see whole document).  With particular regard to claim 1, Mukhopadhyay teaches that methane (an alkane; CH4) and sulfur trioxide (SO3) are reacted with oxone (potassium peroxymonosulfate; potassium peroxomonosulfate; KHSO5; a potassium salt of an inorganic peroxoacid of sulfur) to produce methanesulfonic acid (MSA; an alkanesulfonic acid) (see Table 1 on p. 161 and last paragraph on p. 161).  Mukhopadhyay does not explicitly teach that the oxone is stable at room temperature (though the reaction is carried out at 95C), however oxone is exemplified by the Applicant as a preferred inorganic peroxoacid (see claim 6 and p. 6, first paragraph of the specification as filed) and is a well-known bench stable reagent to those of ordinary skill in the art.  With respect to the formation of 2 from the reaction).  See “Results and Discussion” section on p. 161, including Tables and Scheme referenced therein.  There is no indication that superoxide anions are formed in the reaction mixture containing the inorganic peroxoacids prior to the mixtures being heated to initiate the reaction.    Therefore it appears as if the oxone employed in Mukhopadhyay meets the limitations of the instant claims.  See MPEP 2112.01. 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claim 3, Mukhopadhyay does not teach the production of oxone®.  This deficiency is cured through the teachings of Flanagan.  Flanagan is directed toward X-ray crystal structures of Caro’s acid and salts thereof.  See whole document.  Flanagan teaches that Caro’s acid is produced by reacting oleum (SO3 in sulfuric acid) with hydrogen peroxide.  Flanagan further teaches that when potassium carbonate is added to the solution, that the potassium salts of formula (1) or (2) are formed depending upon the amount of potassium carbonate used.  See p. 1574, abstract to top of col. 2, which shows formulas (1)-(3).  Mukhopadhyay teaches that oxone® is KHSO5 (last paragraph of p. 161).  However, oxone® actually exists as the triple salt (2) of Flanagan, which contains KHSO5.  See evidentiary reference “OXONE®, monopersulfate compound”.  See whole document. Therefore oxone® can be prepared using the method of claim 3.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
prima facie obvious to one of ordinary skill in the art to combine the teachings of Mukhopadhyay and Flanagan, as evidenced by OXONE®, to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to prepare the inorganic peroxoacid employed in Mukhopadhyay using the claimed method because Flanagan, as evidenced by OXONE®, explicitly teaches doing so.  Using a well-known method to predictably prepare a starting material for another well-known method is prima facie obvious.  Also see MPEP 2143(A).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0276394 (‘394) (published on 9/12/2019 and claiming the benefit of the filing date of FR1851230, filed on 2/14/2018, wherein ‘394 is available as prior art under 35 USC 102(a)(2), of record), as applied to claims 1, 2, 4-6, 9, 11 and 15 above and further in view of in view of Flanagan (“The Active Principle of Caro’s Acid, HSO5-: X-Ray Crystal Structure of KHSO5∙H2O” J. Chem. Soc., Chem. Commun, 1984, p. 1574-1575).
Applicant Claims

    PNG
    media_image7.png
    118
    1016
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘349 teaches the method of claim 1, which can employ the claimed room temperature stable inorganic peroacid catalysts/initiators. ‘394 teaches that alkali or alkaline earth metal salts of Caro’s acid (HO-SO3-OH; an inorganic peroxoacid of sulfur; claim 6) meets the limitations of the claims (and the di-potassium salt of Marshall’s acid, the peroxydisulfate of Caro’s acid, is particularly preferred).  Flanagan is directed toward X-ray crystal structures of Caro’s acid and salts thereof.  See whole document.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	‘349 does not explicitly teach the production of any of the room temperature stable inorganic peroxoacids or salts thereof.  This deficiency is cured through the teachings of Flanagan. Flanagan teaches that Caro’s acid is produced by reacting oleum (SO3 in sulfuric acid) with hydrogen peroxide.  Flanagan further teaches that when potassium carbonate is added to the solution, that the potassium salts of formula (1) or (2) are formed depending upon the amount of potassium carbonate used.  See p. 1574, abstract to top of col. 2, which shows formulas (1)-(3). Therefore Caro’s acids and the potassium salts thereof can be prepared using the method of claim 3.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘349 and Flanagan, to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to prepare the inorganic peroxoacids exemplified in ‘349 using the claimed method because Flanagan explicitly teaches doing so.  Using a well-known method to predictably prepare a prima facie obvious.  Also see MPEP 2143(A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622